IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 2, 2007
                                     No. 06-11130
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

EDDIE LEE GOODEN, JR.

                                                  Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:05-CV-221


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Eddie Lee Gooden, Jr., Texas prisoner # 588165, appeals his preliminary-
injunction motion’s being denied because he failed to provide notice to the
Respondent, as required by federal and local rules. Gooden’s preliminary-
injunction motion, related to the issues raised in his pending 28 U.S.C. § 2241
petition, in district court, is immediately appealable. 28 U.S.C. § 1292(a)(1);
Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991). Nevertheless,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11130

because Gooden has failed to address the basis for the district court’s denial, he
has waived its review. E.g., Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                        2